DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 6, 2020 has been entered.
 
Acknowledgments and Response to Amendment/Arguments
This communication is in response to the amendment and request for continued examination filed on November 6, 2020. Claims 1, 7-9, 15-16 and 21-26 are currently pending. Claims 2-6, 10-14, and 17-20 have been cancelled by Applicant. Applicant’s amendment, filed on November 6, 2020, has fully been considered. 
With respect to the 101 rejection as abstract idea, Applicant’s claims continue to be directed to a judicial exception. The amendments to claims 1, 9, and 16, are not sufficient to overcome the 101 rejection under judicial exception, because the claims are 
With respect to the 112(a) rejections, Applicant’s amendments raise new matter issue. For example, the amended claims 1, 9 and 16 recite “…wherein the associated requirement for additional verification is determined based on the token assurance level of the token…” and “…performing, … the de-tokenization …by expediting processing...” However, the Specification is silent to the claim amendments and therefore the new language constitutes new matter.
With respect to the 112(b) rejections, Applicant’s amendments raise new issue. For example, the scope of claims is rendered indefinite as claim 1 is directed to a method performed by a tokenization server, claim 9 is directed to a is directed to a non-transitory, computer-readable storage medium, and claim 16 is directed to a computer system. However, the claims also recite “…the transaction was performed at a known 
With respect to the 103 rejections, Applicant’s remarks and amendments were fully considered but were not persuasive. For example, Applicant is of the opinion that the prior art fail to teach: “wherein the one or more metatags comprise an indication that the transaction was performed at a known merchant or an indication that the transaction was performed at a merchant using biometric identification” and “wherein the token assurance level is further determined based on whether a collection point for a merchant associated with the merchant ID includes a pin requirement for the transaction.” The examiner respectfully disagrees and notes that Dill et al. at least in ([0074], [0078], [0091], [0098], [0100], [0110], [0143]) teach data stored for a “merchant of record”, or “card-on-file merchant” which is equivalent of the metadata of a known merchant. In addition, the examiner notes that Dill et al. at least in ([0213], [0218]) teach token assurance level that is determined based on the data related to authentication method of the requester such as a one-time password (e.g., a PIN)
In addition, Applicant’s amendments are moot in light of new grounds of rejection.

Examiner Comments
Applicant is reminded that the language that indicates intended use does not further limit the scope of the claim. (See MPEP2103 I C) Such material can be found in:
Claim 9: “the program instructions executable by a processor to…”

Claims 21, 23, 25: “…sending a PIN…that must be submitted…”
Claims 25, 26: “…the processor is further configured to…”

Applicant is reminded that the language indicating non-functional descriptive material does not further limit the scope of the claim. (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)). Such language occurs in:
Claims 1, 9, 16: “…wherein the one or more metatags comprise an indication that the transaction was performed at a known merchant or an indication that the transaction was performed at a merchant using biometric identification…”

Applicant is reminded that language that is not positively recited does not further limit the scope of the claim. (See MPEP2103 I C) Such language can be found in:	
Claim 1: “receiving…a token assigned to a transaction”, “…the transaction was performed at a …merchant…”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 7-9, 15-16 and 21-26  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 7-8 and 21-22 are directed to a method (process) and claims 9, 15-16, and 21-26 are directed to a product. Therefore, these claims fall within the four statutory categories of invention.
Claims 1, 7-9, 15-16 and 21-26 are directed to the abstract idea of encrypting transaction data, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Analysis
The claims are directed to encrypting data. Specifically, the claims are directed to receiving a request for de-tokenization of a payment token, determining a token assurance level, and performing the de-tokenization based on the assurance level, which is a commercial or legal interaction grouped within the “certain methods of organizing human activity (commercial or legal interactions)” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for encrypting transaction data. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent 

 Taking the claim elements separately, the independent claims 1, 9 and 16 involve receiving a request for de-tokenization of a payment token, determining a token assurance level, and performing the de-tokenization based on the assurance level. This only uses a computer system (e.g., processor, etc.) to automate or implement the abstract idea of encrypting transaction data. Dependent claims 7-8, 15, and 21-26 describe the token assurance level, additional verification, and sending a PIN. These claims further describe the use of the computers to automate or implement the abstract idea. Therefore, the use of the computer does no more than employ a computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea.
Viewed as a whole, the combination of elements recited in the claims simply recite the concept of encrypting transaction data, including receiving a request for de-tokenization of a payment token, determining a token assurance level, and performing the de-tokenization based on the assurance level. The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field.

Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Further support for the rationale discussed above can be found at: 
http://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1, 7-9, 15-16, and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
With respect to claims 1, 9, and 16, the amended claims recite: “…wherein the associated requirement for additional verification is determined based on the token assurance level of the token…” 
However, the Specification is silent to the claim recitation. According to the Specification (PGPub [0014] and [0017])
… either a user or a service provider may specify that additional verification will not be required for any transactions that are below a certain dollar amount, i.e., a verification threshold. In block 303, if additional verification is determined to be required for the transaction, the tokenization server requests the additional verification from the account holder and/or the merchant. It is further determined in block 303 what type of additional verification should be required. The additional verification may vary based on the token assurance level, and may include any appropriate type of verification.


For the purpose of examination, the above claim recitation is interpreted as follows:
wherein the additional verification is determined based on the token assurance level.
With respect to claims 1, 9, and 16, the amended claims recite: “…performing, … the de-tokenization …by expediting processing based on the quality of service not requiring additional verification for the user.” 
However, the Specification is silent to performing de-tokenization by expedited processing.
According to the Specification (PGPub [0017])
…the quality of service corresponds to a processing speed of the transaction, and includes whether to require additional information based on the token assurance level that was determined in block 302 before proceeding with the transaction.

Therefore, the Specification is silent to expedited processing as a performed action, and the new language constitutes new matter.
With respect to claims 1, 9, and 16, the amended claims recite: “…performing…by expediting processing…”  However, an algorithm or steps/procedure taken to perform the function “performing…by expediting processing” must be described with sufficient detail so that one of ordinary skill in the art would understand how the 
Therefore, the claims lack written description because the functional language “performing…by expediting processing” specify a desired result but the specification does not sufficiently describe how the function “performing…by expediting processing” is performed. 
Dependent claims 7-8, 15, and 21-26, are also rejected for being directed to the limitations of the rejected claims 1, 9, and 16.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-9, 15-16 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Unclear Scope
With respect to claims 1, 9, and 16, the scope of the claim is rendered indefinite as claim 1 is directed to a method performed by a tokenization server, claim 9 is directed to a is directed to a non-transitory, computer-readable storage medium, and claim 16 is directed to a computer system. However, the claims also recite “…the 
This makes the scope of the claim unclear because it is not clear whether each claim is directed respectively, to the method performed by the tokenization server, the non-transitory computer-readable medium, and the computer system or to a combination of the method performed by the tokenization server and the merchant, the non-transitory computer-readable medium and the merchant, and the computer system and the merchant. Therefore, the scope of the claim is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Dependent claims 7-8, 15, and 21-26, are also rejected for being directed to the limitations of the rejected claims 1, 9, and 16.
	
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dill et al. (US Patent Publication No. 2015/0032627), in view of Chitragar et al. (US Patent Publication No. 2016/0283942), and further in view of Knutson et al. (US Patent Publication No. 2012/0109665)
With respect to claims 1, 9 and 16, Dill et al. teach:
receiving by a tokenization server in an electronic payment system, from a requester, a request for de-tokenization of a token assigned to a transaction; ([0070], [0074], [0098], [0103], [0108], [0109], [0127], [0130])
receiving, by the tokenization server, metadata for the transaction, the metadata comprising a merchant identifier (ID) for the transaction and one or more metatags… 
wherein the one or more metatags comprise an indication that the transaction was performed at a known merchant or an indication that the transaction was performed at a merchant using biometric identification; (“merchant of record”, “card-on-file merchant”, Table 1,  [0074], [0078], [0091], [0098], [0100], [0110], [0143])
determining by the tokenization server, a token assurance level of the token based on the merchant ID for the transaction and the one or more metatags,… ([0034]-[0035], [0046], [0078], [0082], [0104], [0108], [0110]-[0111], [0155], [0185], [0213], [0227], [0269])
wherein the token assurance level is further determined based on whether a collection point for a merchant associated with the merchant ID includes a pin requirement for the transaction; ([0213], [0218], [0220]-[0227])
based on the token assurance level of the token, determining by the tokenization server a quality of service to the transaction… (risk associated with a payment transaction [0103], [0213], [0240], [0250])
performing by the tokenization server the de-tokenization of the token based on the quality of service… ([0033], [0070], [0158], [0174], [0213], [0240], [0269])
Dill et al. do not explicitly teach:
quality of service…corresponding to an associated processing speed for the transaction and an associated requirement for additional verification based on a dollar amount of the transaction exceeding a verification threshold, wherein 
…expediting the processing based on the quality of service not requiring additional information for the user.
However, Chitragar et al. teach:
…an associated requirement for additional verification based on a dollar amount of the transaction exceeding a verification threshold, wherein the  additional verification is determined based on the token assurance level of the token; ([0027], [0040]-[0041], [0045]-[0046], [0048]-[0050], [0058]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the transaction validity verification based on risk evaluation and transaction amount, as taught by Chitragar et al., into the tokenized transaction system of Dill et al., , in order to use various levels of verification based on risk factor. (Chitragar et al.: Abstract, [0004]-[0006])
Dill et al., and Chitragar et al. do not explicitly teach:
quality of service…corresponding to an associated processing speed for the transaction…
…expediting the processing based on the quality of service not requiring additional information for the user.
However, Knutson et al. teach:
…quality of service… corresponds to an associated processing speed of the transaction… ([0038], [0049]-[0051], [0063], [0085], [0092]-[0093], [0103], [0111]-[0112])
 ([0038], [0049]-[0051], [0063], [0085], [0092]-[0093], [0103], [0111]-[0112])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the transaction efficiency improvement by saving authentication time, as taught by Knutson et al. into the tokenized transaction system of Dill et al., and Chitragar et al. in order to expedite transaction processing by not requiring additional verification. (Knutson et al.: Abstract, [0037])

Claim 7-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dill et al., in view of Chitragar et al., and Knutson et al., and further in view of Shastry et al. (US Patent Publication No. 2015/0356560)
With respect to claims 7 and 15, Dill et al., Chitragar et al. and Knutson et al. teach the limitations of claims 1 and 9.
Dill et al., Chitragar et al. and Knutson et al. do not explicitly teach:
wherein the token assurance level is determined based on a type of a mobile software associated with the transaction.
However, Shastry et al. teach:
wherein the token assurance level is determined based on a type of a mobile application associated with the transaction. ([0067], [0070], [0074])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the token status verification,  et al., in order to determine assurance level of token based on various data such as software type. (Shastry et al.: Abstract, [0005]-[0009])
With respect to claim 8, Dill et al., Chitragar et al. and Knutson et al. teach the limitations of claims 1.
Dill et al., Chitragar et al. and Knutson et al. do not explicitly teach:
wherein the token assurance level is determined based on a type of payment software used for the transaction.
However, Shastry et al. teach: 
wherein the token assurance level is determined based on a type of payment software used for the transaction. ([0067], [0070], [0074]) 

Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Dill et al., in view of Chitragar et al. and Knutson et al., and further in view of Shrivastav (US Patent Publication No. 2011/0078025)
With respect to claims 21, 23, and 25, Dill et al., Chitragar et al. and Knutson et al. teach the limitations of claims 1, 9 and 16.
Dill et al., Chitragar et al. and Knutson et al. do not explicitly teach:
performing an additional verification, wherein the additional verification includes sending a PIN from the tokenization server to a mobile device of the user… 
However, Shrivastav teaches:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the verification code, as taught by Shrivastav into the tokenized transaction system of Dill et al., Chitragar et al. and Knutson et al., in order to provide a verification code form server to the user. (Shrivastav: Abstract, [0007], [0011])
Dill et al., Chitragar et al. and Knutson et al. and Shrivastav do not explicitly teach:
…that must be submitted to a merchant implementing the electronic payment system.
However, the claim language recites the intended use of the PIN, and does not serve to differentiate the claims from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
With respect to claims 22, 24, and 26, Dill et al., Chitragar et al. and Knutson et al. teach the limitations of claims 1, 9 and 16.
Dill et al., Chitragar et al. and Knutson et al. do not explicitly teach:

However, Shrivastav teaches:
the additional verification includes sending a message from the tokenization server to a mobile device of a user that requires a response to the tokenization server… ([0047], [0057], [0065]-[0066], Claim 1) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the verification message, as taught by Shrivastav into the tokenized transaction system of Dill et al., Chitragar et al. and Knutson et al., in order to provide a verification message form server to the user. (Shrivastav: Abstract, [0007], [0011])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.A./Examiner, Art Unit 3685                                                                                                                                                                                                        /Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685